Citation Nr: 0005988	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  95-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 for 
hemorrhoids with impairment of sphincter control.

2.  Entitlement to an increased (compensable) evaluation for 
tinea pedis.

3.  Entitlement to an increased (compensable) evaluation for 
right groin scar, removal of wart.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from May 1953 to 
April 1958.  His awards and decorations include the Korean 
Service Medal but none specific to combat.  

The veteran provided testimony before a traveling member of 
the Board, sitting at Los Angeles, California, in March 1997.

The Board of Veterans' Appeals (Board) in a determination in 
August 1997 addressed multiple service connection issues, and 
remanded for additional development the issues of increased 
rating from hemorrhoids, tinea pedis with hyperhidrosis, and 
scar of the right groin secondary to wart removal.  The case 
has been returned to the Board for further appellate 
consideration in regard to the increased rating issues noted.  

In 1999 the veteran raised the issues of service connection 
for disability due to residuals of cold injury to the ear, 
hands and feet; residuals of a gunshot wound, right inner 
thigh; residuals of back, neck, and head injuries; bilateral 
eye disability; hypertension; and stomach disorder.  These 
issues were addressed in an August 1999 rating action, and 
the veteran was advised of the determinations and his 
appellate right later that same month.  There is no record of 
a notice of disagreement in file (NOD), and these issues are 
not before the Board at this time.  38 C.F.R. § 20.200, 
20.201 (1999); Buckley v. West, 12 Vet. App. 76 (1998).

The veteran has repeatedly reported that he was told that his 
service medical records were destroyed in a fire, and 
therefore any service medical records must be fabricated.  
The Board must point out that there was a fire at the 
National Personnel Records center in 1973 and some records 
were destroyed; however, the veteran filed a claim for 
disability benefits in 1958 and service medical records were 
received in 1959, and have been part of his claims file since 
that time.  These records were the basis for his award of 
service connection for hemorrhoids in 1959, and service 
connection for tinea pedis and scar, removal of wart, in 
1965.  The Board can find no records that do not appear 
authentic.  In November 1997 the veteran requested copies of 
his service and VA medical records.  These were provided in 
July 1998.  The veteran has had the opportunity to review his 
file and if he has any objective evidence of fabrication of 
service medical records he should immediately bring such 
evidence forward for review and investigation.  

The veteran has also reported on multiple occasions that he 
was awarded a 10 percent rating and this was shown in a civil 
service preference letter to the Post Office in the 1960's.  
The record shows that a civil service preference letter was 
prepared for the veteran in August 1965, and that the 
memorandum therein was to the effect he was service connected 
for hemorrhoids, "discernible [sic] but less that 10% 
degree."  

Statements made by the veteran in the course of this appeal 
have been construed by the Board as a claim for service 
connection for warts.  He reports having warts in service and 
post-service, and a claim for service connection for warts is 
not intertwined with the issue on appeal, as the veteran was 
only service-connected for a scar incidental to wart removal, 
and the rating for the scar can be decided without 
consideration of a claims for warts.  The RO's attention is 
directed to the veteran's claim for action as appropriate.  


FINDINGS OF FACT

1.  The service-connected hemorrhoids with impairment of 
sphincter control are principally manifested by wearing of 
pads for ongoing slight leakage with occasional involuntary 
bowel movements.

2.  The service-connected bilateral tinea pedis with 
hyperhidrosis is principally manifested by ongoing treatment 
for blisters/fungal infection, debridement of nails and 
occasional lesions.

3.  The service-connected right groin scar, removal of wart, 
is asymptomatic.


CONCLUSION OF LAW

1.  An evaluation in excess of 30 percent for hemorrhoids 
with impairment of sphincter control is not warranted.  
38 U.S.C.A. § 1155, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.114 Diagnostic Codes 7336, 7332 (1999).

2.  A 10 percent evaluation for bilateral tinea pedis with 
hyperhidrosis is warranted.  38 U.S.C.A. § 1155, 5107(a)(b) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 4.118 Diagnostic 
Codes 7813, 7806 (1999).

3.  A compensable evaluation for right groin scar, removal of 
wart, is not warranted.  38 U.S.C.A. § 1155, 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 4.118 Diagnostic Codes 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


Hemorrhoids with Sphincter Control Impairment

An RO decision awarding a higher rating but less than maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).

Factual Background.

The veteran was treated for hemorrhoids in service.  A rating 
action in May 1959, granted service connection for 
hemorrhoids, rated noncompensable under Diagnostic Code 7336.

VA examination in April 1965 showed perianal tag with 
tenderness on the left side of the anal canal, otherwise the 
examination was negative.

The veteran filed a claim, dated November 22, 1993, to 
include an increased rating for his service-connected 
hemorrhoids.  VA hospitalization for a disability not at 
issue, in September and October 1994, made no reference to 
hemorrhoids.  Private and VA clinical records dated in 1996 
did not reflect ongoing treatment for hemorrhoids.  

VA examination in September 1996 revealed a current weight of 
282 pounds, down from 305 pounds in the last year.  The 
veteran reported surgery for hemorrhoids at a private 
hospital in 1970.  He was positive for bleeding and soiling.  
It was noted that he wore a pad, and was incontinent to 
diarrhea occasionally.  There was no evidence of dehydration 
or malnutrition, or anemia.  There was positive fecal leakage 
and the frequency of the episodes was said to be daily.  The 
diagnosis was chronic hemorrhoids.  

A rating action in January 1997 confirmed and continued a 
noncompensable evaluation for hemorrhoids, and the rating 
memorandum was to the effect there was no description of 
hemorrhoid on the current examination and the examiner did 
not state that the bleeding and soiling were due to the 
hemorrhoids.

In hearing testimony in March 1997, the veteran reported that 
when examined in September 1996 he had bleeding, protruding 
hemorrhoids.  He noted wearing a pad all of the time to keep 
from leaking into his shorts, and receiving treatment at the 
VA. Transcript (T.) pp. 36, 37 and 38.  

Per the August 1997 remand, the veteran was provided official 
examination in January 1999.  The examiner noted that the 
veteran was a "very poor historian."  It was recorded that 
the veteran reported intermittent hemorrhoid bleeding of two 
tablespoons or less, and sometimes black stools.  He also 
indicated he experienced thrombosed hemorrhoids approximately 
3 times a year, with protruding hemorrhoid all the time.  
Bleeding, itching and pain were reported to be intermittent 
and treated with hydrocortisone cream and Vaseline on as 
needed basis.  

Physical examination showed the veteran to be 68 3/4 inches in 
height, and weigh 302 pounds.  Rectal examination revealed 
the rectal sphincter tone to be lax.  There was evidence of 
fecal leakage present.  The size of the lumen was within 
normal limits and there was not evidence of fissure 
formation.  There was evidence of internal and external 
hemorrhoids, measuring 1/2 inch at 12:00, 3:00, 6:00, and 9:00 
o'clock.  There was no evidence of thrombosis or bleeding at 
the time of examination.  The diagnosis was hemorrhoids, with 
notation of the subjective complaints, and objective 
findings, including lax sphincter tone, evidence of fecal 
leakage, and internal and external hemorrhoids.  The 
subjective complaints included difficulty holding stools on a 
daily basis, necessitating use of pads, Tucks, and toilet 
paper.

Received in July 1999 were copies of VA clinic records from 
1995 to 1999.  These records do not reflect any ongoing 
treatment for hemorrhoids.  There was a complaint of 
hemorrhoids in January 1999, and in June it was noted that 
hemorrhoids were swollen, sore, and bleeding a little.  

By rating action in February 1999, a 30 percent evaluation 
was assigned for hemorrhoids with impairment of sphincter 
control, Diagnostic Codes 7336, 7332, effective from November 
22, 1993.  

In a statement in March 1999, the veteran maintained that a 
60 percent evaluation should be assigned for his serious 
disabling hemorrhoids.  In November 1999, the representative 
argued that the VA examination was inadequate.


Analysis

Hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures, warrants a 20 
percent evaluation.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, a 10 percent 
rating is assigned.  Mild or moderate hemorrhoids are 
assigned a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

Where there is impairment of sphincter control, with complete 
loss of sphincter control, a 100 percent rating is assigned.  
With extensive leakage and fairly frequent involuntary bowel 
movements, a 60 percent rating is warranted.  When there is 
occasional involuntary bowel movements, necessitating wearing 
of pad, a 30 percent evaluation is assigned.  Constant 
slight, or occasional moderate leakage is given 10 percent 
rating, and sphincter impairment healed or slight, without 
leakage is noncompensable.  38 C.F.R. § 4.114 Diagnostic Code 
7332 (1999).  

The maximum rating under Diagnostic Code 7336 is 20 percent, 
and the veteran currently has a 30 percent evaluation for his 
hemorrhoids, with impairment of sphincter control.  Clearly 
the only path for an increased evaluation is via Diagnostic 
Code 7332, governing impairment of sphincter control.  The 
basis for evaluating the sphincter impairment is the 
information provided by the veteran in the September 1996 and 
January 1999 examinations, the objective findings on those 
examinations and the outpatient treatment records.  In 
September 1996 he reported daily fecal leakage, and 
occasional diarrheal incontinence.  The January 1999 report 
shows he described difficulty holding his stools on a daily 
basis, necessitating the use of pads, Tucks and toilet paper.   
He also described symptoms of bleeding, pain and itching 
which were intermittent. The Board must point out that his 
subjective reports are not clearly of frequent episodes of 
involuntary bowel movements.  Moreover, the extensive 
outpatient clinic records over this period do not provide 
support for these subjective descriptions, and definitely do 
not document frequent episodes of involuntary bowel 
movements.  The examiner further noted that the claimant is 
regrettably a "very poor historian."  Accordingly, in view 
of the recognized limitation of the veteran's ability to 
report his history, the lack of objective support for his 
subjective descriptions in the outpatient treatment records, 
and the lack of objective findings on the most recent 
examinations linked to frequent involuntary bowel movements, 
the Board concludes that this manifestation is not shown.  

The recent examination does show evidence of some, but not 
extensive, fecal leakage.  Constant slight, or occasional 
moderate leakage only warrants a 10 percent rating.  The RO 
assigned a 30 percent evaluation which requires occasional 
involuntary bowel movements, necessitating wearing of pad.  
In sum, the record does not show that the veteran experiences 
extensive leakage and fairly frequent involuntary bowel 
movements, for assignment of a 60 percent rating.  

The Board has noted the arguments raised by the 
representative as to the adequacy of the VA examination.  The 
Board must point out that the inability to draw blood is a 
moot point since the veteran is already assigned a rating in 
excess of that provided even if anemia was documented.  As to 
the other alleged defects, the Board must observe that the 
current findings address the schedular criteria under the 
relevant codes for rating the service connected disability.  
The argument that they do not address factors outside those 
codes, such as the need for a colostomy, does not show the 
examination is inadequate for rating purposes.  

In the light of the above, the Board finds the clear weight 
of the most probative evidence is against the claim.  
Accordingly, the benefit of the doubt doctrine is not for 
application because the overwhelming weight of the evidence 
is against the claim.


Tinea Pedis with hyperhidrosis

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999)

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999.  
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet.  No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions. When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure will facilitate a close 
check of new and unlisted conditions, rated by analogy.  In 
the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified.  In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1999).

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Dermatophytosis (code 7813) of the feet (tinea pedis) is 
rated under the code for eczema (code 7806).  Eczema with 
exudation, or itching constant, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  With 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a non exposed surface or small area, a 0 percent rating is 
assigned.  38 C.F.R.§ 4.118 Diagnostic Codes 7899, 7813, 7806 
(1999).


Factual Background

The veteran was treated for tinea pedis with hyperhidrosis in 
service.  When examined by the VA in April 1965, he reported 
that he had skin trouble on the feet only.  On the plantar 
surface of the feet there was a mild hyperhidrosis.  He had 
some maceration and moist scaling between the third and 
fourth and fourth and fifth toes on both feet.  There was no 
evidence of secondary infection.  The pertinent diagnoses 
were hyperhidrosis plantare, and tinea pedis.  

When the VA examined him in September 1996, no tinea pedis or 
dyshidrosis was noted.

In hearing testimony in March 1997, the veteran reported that 
the skin problem was not all athlete's feet, that it involved 
his hand, ears, groin, and head, and that other members of 
the family had caught it, T. pp. 38, 39.  

VA outpatient clinic records from 1995 to 1999 reveal ongoing 
treatment for diabetes mellitus.  In March 1997 the veteran 
reported blisters on his feet and being unable to exercise.  
He had been to a podiatrist.  Examination in March showed dry 
ruptured blisters on both feet without erythema.  The 
assessment was blisters/fungal infection.  A follow-up in May 
was noted.  In July 1997 he was treated for dry ruptured 
blisters on both feet, without erythema.  The assessment was 
as before.  In September 1997the blisters/fungal infection 
was much improved.  Examination in February 1998 showed no 
ulceration on feet.  There was bilateral edema in the lower 
extremities.  In March 1998 his feet "look great."  In May 
1998 he complained of blisters on his feet and soreness 
bilaterally.  Examination showed superficial ulceration of 
the medical surface of the right toe and yellowish 
discoloration suggestive of fungal infection.  The left foot 
showed 2 small (.5 mm each) yellowish lesions.  The 
assessment was diabetic foot infection with fungus, possibly 
also bacterial.  The treatment plan was "[S]ame for 
diabetes."  He was seen by a podiatrist and Lamisil ointment 
for 2 weeks was prescribed.  

Clinical records for July 1998 show an assessment of 
blisters/fungal infection much improved.  Podiatry consult 
was requested.  In October 1998 his "foot look good no 
lesions."  Also in October there was podiatry-diabetic POD 
visit, with debridement of mycotic toenails bilaterally.  
There was renewal of Lamisil cream for 1 month, "rx" for 
tinea pedis.  A visit in December 1998 included debridement 
of hypertrophic nails.  It was noted that the tinea pedis was 
much improved, but still remained at lateral aspect of right 
foot.  The Lamisil cream was renewed.  In January 1999 the 
veteran complained of skin problems on his feet and back.  
The assessment in January and February 1998 was 
blisters/fungal infection much improved.  Hypertrophic nails 
were debrided bilaterally in March 1998, and it was noted 
that the tinea pedis was much improved on Lamisil.  The 
veteran stated in April 1998 that his blisters, fungal 
infection were improved.  In June 1999 there was debridement 
of hypertrophic nail on all ten digits, both feet.  He was to 
return in two months.  

The veteran was provided official VA examination in January 
1999.  At that time it was recorded that he reported constant 
symptoms involving his feet since service, with intermittent 
worsening on an interval of every 3 months, lasting 3 to 4 
weeks or longer.  The symptoms were pain, rash, blisters, 
oozing, pus, and breaking of the skin.  Physical examination 
showed evidence of tinea pedis between the toenails as well 
as mildly hyperkeratotic lesions on the bottom of the feet on 
the plantar aspect.  There was no evidence of exfoliation, 
ulceration or crusting.  The diagnosis was tinea pedis with 
hyperhidrosis.  

In a statement in March 1999, the veteran reported that his 
tinea pedis in intermittently worse on an interval of every 3 
months, lasting approximately 3 to 4 weeks or longer, and 
that any time he wears shoes all day the problem flares up 
and treatment begins again.  He reported that itching was 
present all over the surface of the affected areas of his 
skin, as documented.  


Analysis

The record clearly shows that the veteran receives on-going 
treatment for his service-connected tinea pedis.  While it 
appears that his diabetes mellitus might be a complicating 
factor, as indicated by the May 1998 observation of diabetic 
foot infection with fungus, possibly also bacterial, there 
has not been any medical determination delineating any 
diabetic foot problem and the tinea pedis.  Therefore, the 
Board must rate the tinea pedis as reflected in the clinical 
records.  

The tinea pedis certainly does not warrant a 30 percent 
evaluation, as there is no reported exuded fluid, constant 
itching, extensive lesions, or marked disfigurement.  On the 
other hand he does have frequent blisters on both feet, and 
occasional lesions sometimes involving both feet, requiring 
ongoing medication.  There is also the nail debridement that 
is ongoing, and it has not been shown to be other than a 
manifestation of the tinea pedis.  The ongoing bilateral foot 
fungal problem, on an overview, appears to be more than 
slight, and while on non-exposed surface, the involvement of 
both feet raises the question of what comprises a small area.  
Both feet certainly do not reach the boundary of an extensive 
area but the bilateral involvement can be said to be more 
than "small."  When there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating, and in this instance, the Board 
finds that a 10 percent rating is in order for the bilateral 
tinea pedis.  


Right Groin Scar, Wart Removal

Superficial, tender and painful scars, on objective 
demonstration, warrant a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  
Other scars rate on limitation of function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1999).


Factual Background

Service medical records dated in February 1958 noted warts in 
the groin area, and a wart removed from the right groin in 
March 1958.

VA examination in April 1965 noted a scar on the right 
forearm and another over the right medial superior aspect of 
the knee.  There were no complaints or findings relative to 
the right groin or scar therein.  A rating action in April 
1965 granted service connection for groin scar, removal of 
wart, rated noncompensable, code 7805, based on removal of 
verruca warts in service in 1958.

The veteran, in VA Form 1-9, dated in September 1995, 
referred to problems to include "scars."

On examination for scars during VA examination in September 
1996, it was noted that the veteran reported a bullet wound 
in 1953, treated by medics in the field.  There was no keloid 
formation and no inflammation or swelling.  There was no 
evidence of pain and the bullet wound in the right leg 
appeared to be without limitation in function for that part 
of the leg.  There was no reference to the right groin.  The 
diagnoses included bullet wound scar, right leg, well-healed 
no clinical sequelae.

In VA Form 9, dated in February 1997, the veteran reported 
"[S]cars in leg and head received in Korea."  
Hospitalization in 1958 was noted.  

The veteran, in hearing testimony in March 1997, reported a 
superficial bullet wound above the right knee, on the inside, 
T. pp. 13-15.  When asked if the right groin scar was still 
there, he responded, "[W]ell-it never stopped growing.  
They just keep coming back,  I just had one took off."  He 
reported having a wart removed in 1991 or 1992, in the same 
groin area, T. pp. 39 and 40.

VA clinic records from 1995 to 1999 do not reveal any 
complaints or treatment for a groin scar.  

Official examination in January 1999, noted wart removal from 
the left inguinal area.  Physical examination of the inguinal 
area was difficult due to the veteran's obesity.  Scaring in 
the "left" inguinal area was noted.  There was evidence of 
scar formation from previous removal of the skin warts 
measuring approximately 1 cm (centimeter) by .5 cm on the 
medical aspect of the inguinal area.  The scar was slightly 
elevated, pale, and non-tender.  There was no adherence, 
ulceration or break down of the skin.  No inflammation, 
edema, keloid formation, disfigurement, or limitation by the 
scar was show, and there was no underlying tissue loss.  The 
diagnosis was groin scar, secondary to wart removal.  

The veteran, in a statement in March 1999, in regard to the 
"inguinal wart/scar" this was evaluated and a "MD tender 
and start of recurrent formation of underlying warts."  


Analysis

There are two preliminary problems that must be addressed as 
to this issue.  The first is that there is no documentation 
of a scar in the right groin.  The second is the veteran's 
assertion that he has continued to have warts, and wart 
removal since service.  Essentially he wants the "wart" 
problem evaluated.  This has been addressed in the 
Introduction.  The issue before the Board is evaluation of a 
scar.

As to any right groin scar, service records note wart removal 
from the "right" groin area.  There is no description of 
any residual scar.  Examination in 1965 did not show any 
right groin area scar.  The veteran has never been treated 
for any right groin scar, and clinical records do not reflect 
any right groin scar complaints or findings.  He did not 
specifically affirm a right groin scar in hearing testimony 
in 1997, and in fact, when examined in 1999, he referred to 
warts and wart removal in the left groin, with warts removed 
after service.  The examination in 1999 showed a left groin 
scar that was asymptomatic, and the examiner did not relate 
any right groin scar or findings.  

In the inception of this appeal the veteran never 
specifically referred to any right groin scar increasing in 
disability.  He usually referred to scars in general, and 
warts in general.  In March 1999, he did not refer to 
"right" groin scar, only that an inguinal wart/scar caused 
tenderness and discomfort.  The objective evidence of record 
does not support his oblique reference to a doctor noting 
tenderness, and he does identify this doctor.  Further, 
tenderness and discomfort due to scaring in the groin area 
has not been objectively demonstrated.  The point is that 
right groin scar disability has not been a contention 
advanced by the veteran, and there is no objective evidence 
of any disability due to a right groin scar in the record.  
However, even if it were assumed that the service-connected 
scar is really in left groin, that scar is symptomatic, does 
not interfere with the function of the left leg, and does not 
warrant a compensable evaluation.  Given the above 
fundamental facts, the benefit of the doubt doctrine is not 
for application because the overwhelming weight of the 
evidence is against the claim.


ORDER

A 10 percent evaluation for bilateral tinea pedis with 
hyperhidrosis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An increased evaluation for hemorrhoids with impairment of 
sphincter control is denied.

A compensable evaluation for right groin scar, removal of 
wart is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

